          Case 4:19-cr-00057-BMM Document 76 Filed 08/24/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                     Case No. CR-19-57-GF-BMM

                 Plaintiff,
    vs.                                                   ORDER

 JOSHUA JAMES BIRDRATTLER,
                Defendant.


      The Government filed a Motion to Continue Trial in this case due to two

essential witnesses to the government’s case who reside out of the state of

Montana, that will be required to travel across the country during the pandemic to

testify at trial and because an essential witness has been infected with COVID-19

and is currently recovering. (Doc. 74.) The Defendant has no objection.

      The Government is requesting a 90 day continuance from the current trial

setting of September 15, 2020. The Government’s motion states that on April 10,

2020, the district court entered an Order amending and superseding Administrative
        Case 4:19-cr-00057-BMM Document 76 Filed 08/24/20 Page 2 of 5



Order No. 20-17. Administrative Order No. 20-18 In Re: Public Access and Court

Operations in Response to Coronavirus COVID-19 Public Emergency (April 10,

2020). The Order was entered in response to the ongoing national and statewide

public health emergency due to the spread of a novel coronavirus and the disease

it causes, known as COVID-19. As the Order notes, the Centers for Disease

Control and Prevention (CDC) and other public health authorities have advised

precautions to reduce the possibility of exposure to the virus and slow the spread

of the disease. The order vacated all jury trials through May 29, 2020. Id. at ¶ 3.

The order also provides, “Given the high likelihood that public health

considerations will place severe constraints on the pool of the potential jurors and

the availability of counsel and court staff, presiding judges in criminal cases are

encouraged to evaluate whether any delay occasioned by this order should be

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), based on a

finding that the ends of justice served by such a delay outweigh the interests of the

public and the defendant in a speedy trial.

      On March 18, 2020 the undersigned continued the jury trial in this case to

June 16, 2020 on the basis of the ongoing corona virus pandemic. (Doc. 69.) The

undersigned again continued the jury trial in this case on May 15, 2020 to the

current trial schedule. (Doc. 73.) The government states that an additional

                                         -2-
        Case 4:19-cr-00057-BMM Document 76 Filed 08/24/20 Page 3 of 5



continuance is necessary in this case in light of the ongoing pandemic. Two of the

government witnesses live out of state and will have to travel across the county to

testify. Additionally another government witness is a high risk individual as well

as the government attorney. FBI Agent Stacy Smiedala participated in an interview

of the defendant in this case. The government believes his testimony is necessary.

Smiedala has a pre-existing medical condition and is considered high risk for

coronavirus. The government’s attorney has a pre-existing medical condition and

is also considered high risk for coronavirus. The government also states that an

essential witness in this case has been infected with COVID-19 and was

hospitalized due to the severity of his coronavirus infection. This witness has

been released but is expected to have a lengthy recovery period. Because of these

factors, a continuance is necessary.

      A district court may grant a continuance and exclude the time period of the

continuance from the calculation of the speedy trial date for “[a]ny period of delay

resulting from the absence of unavailability of the defendant or an essential

witness.” 18 U.S.C. §3161(h)(3)(A).

       The Defendant, Joshua Birdrattler has been charged with Aggravated

Sexual Abuse, in violation of 18 U.S. C. §§1153(a) and 2241(a)(1). (Doc. 1.)

      The Government alleges that Tiffany Smith is an expert witness for the

                                         -3-
         Case 4:19-cr-00057-BMM Document 76 Filed 08/24/20 Page 4 of 5



government. She conducted the DNA analysis in this case. The government

believes Smith’s testimony is necessary at trial. Rebecca Mitchell conducted the

sexual examination on the alleged victim in this case. The government believes

Mitchell’s testimony is necessary at trial. A continuance of the trial is appropriate

under 18 U.S.C. §§3161(h)(3)(A). and under 18 U.S.C. § 3161(h)(7)(A).

Accordingly,

        IT IS ORDERED that the Government’s Motion to Continue Trial (Doc.

75) is GRANTED. The final pretrial conference and jury trial set for September

15, 2020 are VACATED. The following schedule shall apply: The final pretrial

conference is rescheduled for December 15, 2020 at 8:30 a.m. The parties shall

report to the chambers of the undersigned. The jury trial is rescheduled for

December 15, 2020 at 9:00 a.m. in the Charles N. Pray Courtroom at the

Missouri River Federal Courthouse, Great Falls, Montana. Motions due and fully

briefed by November 15, 2020. The plea agreement/notice of intent to proceed to

trial deadline is December 1, 2020. Expert reports are due on or before

December 3, 2020. The Jury Instructions and Trial Briefs are due by December 8,

2020.

        All time between the date of this Order and December 15, 2020, shall

be excluded for purposes of speedy trial.

                                          -4-
 Case 4:19-cr-00057-BMM Document 76 Filed 08/24/20 Page 5 of 5



DATED this 24th day of August, 2020.




                               -5-
